Citation Nr: 1444301	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  10-17 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a right ankle disability.  

2.  Whether new and material evidence has been received to reopen the claim for service connection for a left ankle disability.

3.  Entitlement to an increased rating for right knee mucoid degeneration and lateral meniscus tear, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for left knee mucoid degeneration, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to May 1972 and from January 1975 to January 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2008 and March 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1.  The RO denied service connection for residuals of right and left ankle injuries in September 1998.  The Veteran did not appeal, nor was new and material evidence received within one year of notification of the decisions.

2.  Since the final September 1998 decision denying service connection for residuals of right and left ankle injuries, evidence relating to an unestablished fact necessary to substantiate either claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim, has not been received.  

3.  Each knee disability is manifested by pain with some impairment of motion, but there is no limitation of flexion to 30 degrees, no limitation of extension to 10 degrees, and no recurrent subluxation or lateral instability. 



CONCLUSIONS OF LAW

1.  The September 1998 RO decisions denying service connection for residuals of right and left ankle injuries are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The criteria to reopen the claims for service connection for residuals of right and left ankle injuries based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for a disability rating in excess of 10 percent for right knee mucoid degeneration and lateral meniscus tear are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5003-5257 (2013).

4.  The criteria for a disability rating in excess of 10 percent for left knee mucoid degeneration are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in June 2007, including the notice required by Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning reopening his ankle disability claims.  The notice required for the knee claims was repeated in December 2008, and was accompanied by applicable rating criteria.  The claims were readjudicated in May 2019.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service, VA, and private treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran the opportunity to give testimony before the Board.  A VA examination was provided for the knee disability claims.  It is adequate as the examiner considered the Veteran's complaints, examined him, and provided all information necessary to rate his knee disabilities.  A VA examination is not necessary for the service connection issues as new and material evidence has not been received.  38 C.F.R. § 3.159.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  

VA has fully complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Ankles

The Veteran appeals the RO's May 2008 denials of service connection for residuals of right and left ankle injuries.  

The RO denied service connection for residuals of right and left ankle injuries in September 1998.  The Veteran was notified of the decisions and of his appellate rights by a letter dated in September 1998.  He did not appeal, and no correspondence or additional evidence was received from him within one year following the September 1998 notice to him.  Thus, the rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The basis of the decision was that there was no current disability shown of either ankle.  

At the time of the September 1998 decision, there were service treatment records showing treatment for ankle problems in service.  A service examination in May 1998 revealed complaints of pain in the ankles. While chronic ankle pain was noted, no disorder of either ankle was diagnosed.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  38 C.F.R. § 3.303(b).  

The evidence submitted since the last final decision in September 1998 is not sufficient to reopen either claim.  In April 2010, the Veteran submitted duplicates of some service treatment records which were previously considered.  These are cumulative of the records previously considered and as such cannot be new or material.  He also indicated at that time that he injured his ankles in service.  This is cumulative of the service treatment records showing treatment for ankle problems, rather than new evidence.  His report in April 2010 that he has stiff ankles is not material, as it is not competent evidence of a currently diagnosed disorder of either ankle.  

The evidence still does not show that the Veteran has residuals of his in-service ankle injuries.  Since new and material evidence has not been received concerning either claim, they are not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

Knees

The Veteran appeals the RO's May 2008 denials of disability ratings in excess of 10 percent for right and left knee disabilities.  

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall  be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The RO has rated the Veteran's left knee disability under Diagnostic Code 5003 and his right knee disability under Diagnostic Code 5003-5257.  Diagnostic Code 5003 is for degenerative arthritis.  Diagnostic Code 5003 indicates that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis).

Since the rating issues involve the knees, the Board notes at this point that normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  38 C.F.R. § 4.71, Plate II (2013). 

Under Diagnostic Code 5260, leg flexion limited to 60 degrees warrants a noncompensable rating.  Leg flexion limited to 45 degrees warrants a 10 percent rating.  Leg flexion limited to 30 degrees warrants a 20 percent rating.  Leg flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, leg extension limited to 5 degrees warrants a noncompensable rating.  Leg extension limited to 10 degrees warrants a 10 percent rating.  Leg extension limited to 15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

A knee disability can be rated for both limitation of leg flexion under Diagnostic Code 5260 and limitation of leg extension under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee.  See VAOPGCPREC 23-97 (July 1, 1997).

Under Diagnostic Code 5257, other knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 U.S.C.A. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. 

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App.202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With any form of arthritis, painful motion is an important factor of disability.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  38 C.F.R. § 4.59.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion in degrees.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991). 

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that ratings in excess of those currently assigned are not warranted at any time during the rating period.  

On VA examination in December 2008, the Veteran complained of bilateral knee swelling, giving way, lack of endurance, locking, and stiffness of the left knee, and that he could not climb ladders or stairs or run.  He reported that pain occurred 5 times per month and lasted for 1 hour.  On examination, his posture and gait were normal and his feet showed no signs of abnormal weightbearing.  The right knee was tender.  Neither knee showed any sign of edema, effusion, weakness, redness, heat, or guarding of movement, and there was no subluxation.  Neither knee had any locking.  Each knee flexed to 140 degrees and extended to 0 degrees.  On repetitive testing, there was pain, fatigue, weakness, lack of endurance, and weakness on repetitive use, but there was no additional limitation in degree, and neither knee had incoordination on repetitive use.  The anterior and posterior cruciate ligament stability tests were normal, as were the medial and lateral collateral ligament stability tests.  The medial and lateral meniscus tests of the each knee were normal.  X-rays of each knee were normal.  

Based on the evidence, the Board finds that the criteria for a rating greater than 10 percent for either knee are not met or nearly approximated.  The range of motion testing shows that flexion is not limited to anywhere near 30 degrees, and that extension is not limited to anywhere near 10 degrees, even with consideration of the DeLuca factors.  While symptoms were reported on use at the time of the examination, these were not quantitated, and there was no incoordination or additional limitation in degrees on repetitive use.  

Additionally, the preponderance of the evidence indicates that slight or more recurrent subluxation or lateral instability of either knee is not present.  The Veteran's knee ligaments were normal on stability testing on examination.  The Veteran's reports on VA examination of his knees giving way have been considered.  However, the normal objective findings regarding the stability of his ligaments are considered more probative than his statements.  

In sum, no more than a 10 percent rating is warranted for each knee under the rating schedule criteria.

The Veteran argued in June 2010 that his evaluations were performed under ideal conditions, when there was not any demand for mobility.  He stated that when he is subjected to cold weather, any rapid movement, or walking excessive distances, his right knee will swell and lock, and the movement under those conditions is about 15 degrees.  If he uses his legs normally, he experiences pain and the lack of ability to move.  These contentions are noted.  However, presumably he used his legs normally on that day, including just before the examination, in coming to the VA examination, and the Board finds it probative that he was subjected to repetitive use testing and other tests on VA examination in 2008, and none of these manifestations, except for pain, were borne out, and that there are no medical records showing that these other manifestations occur as claimed.  For these reasons, his statements are discounted.

Extra Schedular Considerations

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disabilities with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996). 

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation 38 C.F.R. § 3.321(b)(1) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected disabilities reasonably describe his disability levels and symptomatology, including his complaints of pain and impairment of function.  The schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Ratings are based on the average impairments of earning capacity resulting from the disease or injury, and the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

After reviewing the totality of the evidence, the Board finds that the preponderance of the evidence is against entitlement to ratings in excess of those assigned by the RO, for any portion of the rating period.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  Should the disability increase in severity in the future, the Veteran may always file a claim for an increased rating.

Lastly, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the instant case, an unemployability claim has not been reasonably raised by the record.  Instead, the 2008 VA examination report is to the effect that the Veteran is employed as a consultant who solves problems, without unemployability being raised due to the disabilities at issue.   


ORDER

The application to reopen the claims for service connection for residuals of right and left ankle injuries, is denied.

A disability rating in excess of 10 percent for right knee mucoid degeneration with lateral meniscus tear is denied.

A disability rating in excess of 10 percent for left knee mucoid degeneration is denied.  



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


